        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 1 of 18 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              SOUTHERN DIVISION
15   UNITED STATES OF AMERICA, )     Case No. 8:20-CV-01989
                               )
16           Plaintiff,        )     COMPLAINT FOR FORFEITURE
                               )
17               v.            )     18 U.S.C. §§ 981(a)(1)(A) and (C)
                               )     and 984
18   $176,548.00 IN U.S.       )
     CURRENCY,                 )     [FBI]
19                             )
               Defendant.      )
20                             )
21
          Plaintiff United States of America brings this claim
22
     against defendant $176,548.00 In U.S. Currency (the “defendant
23
     currency”), and alleges as follows:
24
                             JURISDICTION AND VENUE
25
          1.   The government brings this in rem forfeiture action
26
     pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 984.
27
28
          Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 2 of 18 Page ID #:2




 1          2.        This Court has jurisdiction over the matter under 28
 2   U.S.C.      §§   1345 and 1355.
 3          3.        Venue lies in this district pursuant to 28 U.S.C.
 4   §   1395.
 5                                PERSONS AND ENTITIES
 6          4.        The plaintiff in this action is the United States of
 7   America.
 8          5.        The defendant in this action is $176,548.00 In U.S.
 9   Currency (the "defendant currencyn) seized on or about July 26,
10   2019, during the execution of a federal search warrant at Tarek
11   Greiss' Costa Mesa, California residence.
12          6.        The defendant currency is currently in the custody of
13   the United States Marshals Service in this District, where it
14   will remain subject to this Court's jurisdiction during the
15   pendency of this action.
16          7.        The interests of Greiss may be adversely affected by
17   these proceedings.
18                                BASIS FOR FORFEITURE
19   Background Of The Investigation
20          8.        The Federal Bureau of Investigation has conducted an
21   investigation into the activities of Greiss in connection with
22   Greiss' operations of South Coast Counseling, Inc. and Elite
23   Care, Inc., which are substance abuse treatment facilities
24   located in Costa Mesa, California.         As a result of the
25   investigation, law enforcement officers determined that Greiss
26   was paying kickbacks and bribes in exchange for the referral of
27   patients to these facilities, and was also receiving kickbacks
28   and bribes for referring patients to clinical laboratories for

                                            2
        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 3 of 18 Page ID #:3




 1   the performance of laboratory tests.        The investigation has led
 2   to the September 16, 2020 filing of an indictment against Greiss
 3   in the Central District of California.        See United States v.
 4   Tarek Greiss, Case No. 8:20-cr-00131-MWF.
 5   Overview Of Substance Abuse Treatment Facility Fraud
 6        9.      Substance abuse treatment facilities provide services
 7   to patients seeking treatment for drug and alcohol addiction.
 8   As to those patients admitted to substance abuse treatment
 9   facilities who have insurance, the facilities will submit claims
10   to insurance companies requesting payment for the services the
11   facilities have performed.      If the insurance companies accept
12   the claim, the insurance companies will pay substance abuse
13   treatment facilities for that portion of the claim covered by
14   insurance.    The amount of the claim that is covered and for
15   which payment is made depends upon a variety of factors,
16   including the type of service the substance abuse treatment
17   facility provides to the patient, the addiction for which the
18   patient is treated, and the length of time the patient remains
19   at the facility.
20        10.     In ldght of the potential lucrative revenues derived
21   from treating patients covered by insurance, some substance
22   abuse treatment facilities engage in fraud schemes designed to
23   illegally capture these revenues.       One scheme involves substance
24   abuse treatment facilities operators paying kickbacks and
25   engaging in patient brokering to do so, which involves using
26   patient recruiters (also referred to as patient brokers and
27   patient marketers).    The practice of patient brokering consists
28   of utilizing patient brokers, in exchange for payment of illegal

                                         3
        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 4 of 18 Page ID #:4




 1   kickbacks and bribes to the patient brokers, to locate, recruit
 2   and ultimately refer patients to substance abuse treatment
 3   facilities for treatment.
 4        11.   The benefits received by substance abuse treatment
 5   facilities as a result of rendering services to patients
 6   referred via kickbacks and bribes can be substantial.           For
 7   example, a single patient enrolled in a substance abuse
 8   treatment facility for opiate addiction can result in a
 9   substance abuse treatment facility receiving insurance payments
10   of more than $3,000.00 per day and $90,000.00 in total depending
11   upon the length of the patient's stay.        By contrast, legitimate
12   substance abuse treatment facilities, which refuse to pay
13   patient brokers for referring patients, are often forced to
14   discontinue operations due to a lack of patients.
15        12.   As part of their recruitment pitch, patient brokers
16   receiving kickbacks recruit patients by, among other things,
17   making promises to pay potential patients sums ranging between a
18   few hundred to a few thousand dollars, with the ultimate payment
19   amount depending upon the patient's projected length of stay and
20   the anticipated value of the patient's insurance benefits.            With
21   respect to the value of the patient's insurance benefits,
22   insurance companies pay substance abuse treatment facilities the
23   highest amounts for patients that receive treatment for Detox.
24   Treatment for Detox consists of providing specialized medical
25   care to patients whose dependence on drugs is so severe that the
26   abrupt discontinuation of or decrease in those patients' drug
                 I

27   use could lead to dangerous withdrawal symptoms.
28

                                         4
        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 5 of 18 Page ID #:5




 1        13.   Typically, patients must test positive for drug use
 2   before insurance companies will pay substance abuse treatment
 3   facilities for Detox treatment.         In light of this fact, patient
 4   brokers will give prospective patents drugs in order to make
 5   sure that the patient tests positive for drugs and thereby
 6   becomes eligible for Detox treatment at the substance abuse
 7   treatment facility.
 8        14.   Substance abuse treatment facilities and patient
 9   brokers know that it is illegal to pay patient brokers on a per-
10   patient basis for each patient the broker refers to a facility.
11   Indeed, substance abuse treatment facility operators often
12   overhear patients talking about receiving money from patient
13   brokers, or discover that patient brokers have provided drugs to
14   potential patients in order to ensure they test positive for
15   drugs and are admitted to the substance abuse treatment facility
16   for treatment.
17        15.   In an attempt to conceal the kickback, per-patient
18   fraud scheme and the reason for the unlawful payments, substance
19   abuse treatment facilities and patient brokers use various
20   devices to hide their activity.         For example, substance abuse
21   treatment facilities will pay the kickbacks in cash to avoid
22   leaving a paper trail that might unearth the details of the
23   kickback transactions.     In addition, substance abuse treatment
24   facilities and patient brokers will enter into sham contracts
25   and create phony invoices that falsely state that the patient
26   broker is providing hourly counseling, consulting or other
27   services to the substance abuse treatment facility, when in fact
28

                                         5
        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 6 of 18 Page ID #:6




 1   the only service the patient broker provides is recruiting and

 2   referring patients to the facility.
 3        16.     Moreover, substance abuse treatment facilities and

 4   patient brokers enter into service contracts that require the
 5   facilities to pay the broker a monthly flat-fee, but those

 6   service contracts conceal the parties' verbal agreement that

 7   sets a quota for the number of patients that the patient broker
 8   must refer over a particular length of time (e.g., each month)

 9   to the substance abuse treatment facility.         Furthermore,

10   substance abuse treatment facilities that unlawfully pay patient

11   brokers kickbacks based on the number of patients the patient
12   brokers recruit will often maintain handwritten ledgers, secret

13   lists or other documents that set forth the names of patient

14   brokers and the amount of payments made to them for the patient
15   referrals.
16        17.     In addition to the above-referenced illegal revenues,
17   substance abuse treatment facilities derive unlawful revenues by
18   referring patients to clinical laboratories for the performance
19   of lab tests, including urine tests designed to detect whether a
20   patient is using drugs.     While substance abuse treatment
21   facilities operating legally can purchase a screening kit
22   cheaply (e.g., for less than $10.00) that tests urine samples
23   and will immediately show whether drugs are in a patient's
24   system, substance abuse treatment facilities engaged in
25   referring patients to clinical laboratories, in exchange for
26   kickbacks, will receive a portion of the several thousands of
27   dollars paid by insurance companies to the clinical laboratories
28   that perform expensive "confirmation" drug tests.

                                         6
        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 7 of 18 Page ID #:7




 1   Greiss And His Companies
 2        18.   Filings with the California Secretary of State reflect
 3   most of the following.     Greiss is the Chief Executive Officer,
 4   Executive Director, operator and an owner of South Coast
 5   Counseling, Inc., which is a substance abuse treatment facility
 6   located in Costa Mesa, California.       In addition, Greiss is the
 7   Chief Executive Officer, Chief Financial Officer, a director,
 8   operator and an owner of Elite Care, Inc., which is also a
 9   substance abuse treatment facility located in Costa Mesa,
10   California.    Also, Greiss is a member or manager of Healthcare
11   Consultants of Orange County, LLC, which is a limited liability
12   corporation that shares the same address as Greiss' residence.
13        19.   As part of operating South Coast Counseling, Inc. and
14   Elite Care, Inc., Greiss was involved in marketing efforts to
15   obtain patients for the substance abuse treatment facilities,
16   negotiating and presenting claims to insuran9e companies for
17   services performed by the facilities and, as more fully
18   described below, paying kickbacks to patient brokers in exchange
19   for patient referrals, and receiving kickbacks from clinical
20   laboratories in exchange for referring facility patients to
21   those laboratories for the laboratories to perform urine and
22   other tests.
23   Patient Given Drugs By Patient Recruiter Prior To Patient's
     Admission Into South Coast Counseling, Inc.'s Detox Program
24
          20.   In January 2017, an individual ("Patient 1") reported
25
     the following to the Costa Mesa Police Department.          Patient 1
26
     had been in South Coast Counseling, Inc.'s drug rehabilitation
27
     program in 2016 and had returned in January 2017.         Patient 1 had
28

                                         7
             Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 8 of 18 Page ID #:8




 1   been picked up by an individual ("Recruiter 1              11
                                                                     )   at Los Angeles
 2   International Airport on January 3, 2017 and then transported to
 3   the Lake Forrest office of a female insurance person ("Recruiter
 4   2 11   ),   who told Patient 1 that in order to be admitted to the
 5   South Coast Counseling, Inc. program, Patient 1 had to undergo
 6   Detox for a few days.
 7               21.        After completing paperwork with Recruiter 2, Recruiter
 8   1 drove Patient 1 to a park in Santa Ana, California, told
 9   Patient 1 that Patient 1 needed to be under the influence of
10   drugs in order to be admitted to the South Coast Counseling,
11   Inc. Detox Center, gave Patient 1 Xanax and injected Patient 1
12   in the neck with methamphetamine.                Recruiter 1 also told Patient
13   1 that Recruiter 1 had done the same thing to other individuals
14   on different occasions in order for those individuals to be
15   admitted into the program.               A South Coast Counseling, Inc.
16   employee came to the park, picked Patient 1 up, took Patient 1
17   to the South Coast Counseling, Inc. Detox Center, and Patient 1
18   remained in the Center for seven days before being transferred
19   to South Coast Counseling, Inc.'s rehabilitation center.
20   Greiss Admits Paying Patient Brokers/Marketers For Patient
     Referrals And Instructing Patient Brokers/Marketers Not To
21   Submit Invoices For Those Payments Because Written Invoices
     Would Create A Paper Trail Of Those Payments
22
                 22.        In October 2018, a law enforcement confidential source
23
     ("CHS       11
                      )   was tasked by law enforcement officers to conduct
24
     recorded conversations with Greiss, and in doing so the CHS
25
     posed as an individual who had owned and operated substance
26
     abuse treatment facilities and was interested in purchasing
27
     additional facilities.               During the recorded conversations, as
28

                                                  8
        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 9 of 18 Page ID #:9




 1   set forth in more detail below, Greiss stated that he paid
 2   patient brokers on a per-patient basis for patients the patient
 3   brokers referred to Greiss' substance abuse treatment

 4   facilities.
 5        23.   During an October 24, 2018 telephone conversation,

 6   Greiss told CHS that (i) Greiss purchased patients from patient
 7   brokers;   (ii) Greiss kept track of patient referral payments,
 8   which referral patients accounted for fifty percent of Greiss'

 9   facilities' admissions, on a secret spreadsheet; and
10   (iii) Greiss used one patient marketer who was "super ethical"
11   but could only deliver one or two patients a month, so Greiss
12   paid other patient marketers per patient $500.00 or more per day
13   (and up to a total of $9,000.00) for each day the patient stayed

14   at Greiss' treatment facility.

15        24.   Greiss met with the CHS on November 6, 2018, and
16   during the meeting Greiss (i) showed CHS the secret spreadsheet
17   on Gre1ss' laptop computer and explained that the spreadsheet
18   reflected, among other things, the monies South Coast
19   Counseling, Inc. paid (at Greiss' direction) to patient
20   marketers for particular patients;       (ii) stated that Greiss paid
21   patient marketers $500.00 per day for each patient entering
22   Greiss' facility for Detox treatment and a lesser amount for
23   each patient ent~ring the facility for other treatments ( ~ ,
24   at 75% or 50% for residential or outpatient care); and
25   (iii) stated that his partners in the substance abuse treatment
26   facilities were "skittish" about Greiss' activities but Greiss
27   nevertheless "ha[d] to keep the beds full," and further stated
28   that "you can't bargain" with the patient marketers on the price

                                          9
        Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 10 of 18 Page ID #:10




 1   Greiss paid to them for patients because "this is the one area
 2   where we gotta put the money if you want to get the clients
 3   in [ . ] "
 4           25.   Legitimate businesses generally maintain invoices for
 5   payments those businesses make to third parties so that the
 6   businesses can, among other things, have documents reflecting
 7   those payments available if the businesses are audited.
 8   However, during the November 6, 2018 meeting, Greiss stated that
 9   he "wouldn't accept invoices" from patient marketers, and that
10   the patient marketer transactions were handled orally with "just
11   a phone call" so that "there's no paper trail" that would allow
12   third parties (such as law enforcement) to obtain documents
13   reflecting Greiss' payments to patient marketers for patients.
14           26.   As noted above, legitimate substance abuse treatment
15   facilities, which refuse to pay patient brokers for referring
16   patients, are often forced to discontinue operations due to a
17   lack of patients, and during the October 24, 2018 telephone
18   conversation, Greiss told CHS that referral patients admitted as
19   a result of the kickback payments accounted for fifty percent of
20   Greiss' facilities' admissions.       Accordingly, absent and but for
21   the kickback scheme, Greiss' substance abuse treatment
22   facilities could not have continued to conduct their business
23   operations and generated the defendant currency or any other
24   monies as a result of those operations.

25   / / /
26   I I I
27   / / /
28   I I I
                                          10
       Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 11 of 18 Page ID #:11




 1   Greiss Admits Receiving Laboratory Referral Kickback Fees And
     Paying His Partners Their Share Of Those Kickbacks In Cash
 2   Because One Partner Was Concerned About The Legality Of The
     Laboratory Payments
 3
          27.   As reflected above, substance abuse treatment
 4
     facilities also derive illegal income by receiving kickbacks
 5
     from clinical laboratories ,for the substance abuse treatment
 6
     facilities' referral of urine and other lab tests designed to
 7
     determine whether a facility patient has drugs in the patient's
 8
     system.    The kickback can take the form of the substance abuse
 9
     treatment facility receiving a percentage of the insurance
10
     payments paid by the insurance company to the laboratory.
11
          28.   During a November 14, 2018 meeting with the CHS,
12
     Greiss made statements concerning his receipt of kickback
13
     payments from laboratories, concealing those payments by having
14
     them wired from the laboratories to Greiss' LLC, and withdrawing
15
     those funds so that he could pay a portion of those kickback
16
     payments in cash to Greiss' partners.       Greiss stated during the
17
     meeting that (i) Greiss received payments from laboratories
18
     (which payments were typically wired);       (ii) Greiss would receive
19
     payments in amounts that constituted a percentage of the
20
     insurance billings for the laboratory tests;        (iii) Greiss
21
     received between $35,000.00 and $50,000.00 per month in one year
22
     from laboratories; and (iv) Greiss did not have the laboratories
23
     pay him directly but instead had the laboratories pay the monies
24
     to Greiss' LLC Healthcare Consultants of Orange County, LLC (and
25
     whose address was the same as Griess' residence address).
26
          29.   In addition, Greiss also stated during the November
27
     14, 2018 meeting that (i) Greiss would t.ake the payments from
28

                                         11
       Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 12 of 18 Page ID #:12




 1   the laboratories, determine what amount of each payment was
 2   owned to Greiss' partners and then pay his partners in cash in
 3   one hundred dollar bills for their share; and (ii) Greiss would
 4   pay his partners in cash because one of his partners did not
 5   want to have payments made directly to that partner because the
 6   partner feared that he would lose his medical license if
 7   authorities discovered that the partner had received monies from
 8   the laboratories and cash payments would permit the partner to
 9   claim deniability regarding the source of the cash.
10   Sham Contracts To Conceal Kickback Scheme
11        30.   As mentioned above, substance abuse treatment
12   facilities and patient brokers enter into sham contracts that
13   require the substance abuse treatment facility to make monthly
14   payments to the patient marketer, ostensibly for items such as
15   hourly counseling, consulting or other services performed by the
16   patient marketer, when in fact the payments are being made for
17   the referral of patients and obligate the patient marketer to
18   refer a certain number of patients (i.e., a quota) to the
19   substance abuse treatment facility over a particular period.
20   Greiss entered into a sham contract of this type, as explained
21   further below.
22        31.   Greiss, on behalf of South Coast Counseling, Inc., in
23   or around November or December 2018 entered into a Marketing
24   Services Agreement with SeKe, Inc., which contract provided that
25   it had an effective date of October 1, 2018, required monthly
26   payments of $30,000.00 from South Coast Counseling, Inc. to
27   SeKe, Inc., and included a false provision that prohibited these
28   payments from being based on the volume or value of any patient

                                         12
       Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 13 of 18 Page ID #:13




 1   referrals provided by SeKe, Inc.         On or about January 2, January
 2   15, February 1, February 15, March 1 and March 15, 2019, Greiss
 3   transferred approximately $15,000.00 (for a total of $120,000)
 4   in kickback payments from a South Coast Counseling, Inc. account
 5   to SeKe, Inc. to induce referrals of patients to South Coast
 6   Counseling, Inc. and Elite Care, Inc.
 7        32.   During a March 11, 2019 telephone conversation between
 8   Greiss and a patient broker who worked for SeKe, Inc.          ("Co-
 9   conspirator 1") who, unbeknownst to Greiss was then cooperating
10   with law enforcement, Greiss discussed with Co-conspirator 1 the
11   monetary value of approximately 19 individuals referred to South
12   Coast Counseling, Inc. and Elite Care, Inc. by SeKe, Inc.
13   which values were based on the kinds of reimbursable drug
14   treatment the individuals were eligible for and received - - and
15   credited those values against the payments previously made to
16   SeKe, Inc. under the Marketing Services Agreement.          In addition,
17   during an April 3, 2019 telephone conversation, Greiss told Co-
18   conspirator 1 that Greiss "was hungry for admissions," that he
19   (Greiss) was low on Detox-eligible patients, and that he
20   (Greiss) would "rather get admissions" than. be paid back the
21   money that Greiss had previously transferred to SeKe, Inc. for
22   patient referrals.
23        33.   South Coast Counseling, Inc. and Elite Care, Inc.
24   billed and subsequently were reimbursed by insurance companies
25   for drug treatment given to admitted patients that SeKe·, Inc.
26   had referred in exchange for the payment of kickbacks by Greiss.
27   Specifically, South Coast Counseling, Inc. and Elite Care, Inc.
28   billed approximately $1,574,780.00 to insurance companies

                                         13
       Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 14 of 18 Page ID #:14




 1   pertaining to the SeKe, Inc. referrals, and were collectively
 2   paid approximately $357,762.00.

 3   Officers Execute The Federal Search Warrant At Greiss' Residence
     And Seize The Defendant Currency
 4
           34.   On or about July 26, 2019, law enforcement officers
 5
     executed a federal search warrant at Greiss' Costa Mesa,
 6
     California residence.     Officers found the defendant currency
 7
     during the search, which funds were loose and in envelopes.
 8
     Persons engaged in illegal conduct often maintain currency at
 9
     their residences, in order to conceal their illegal activity and
10
     the funds from law enforcement.
11
                              FIRST CLAIM FOR RELIEF
12
          35.    Plaintiff incorporates the allegations of paragraphs
13
     1-34 above as though fully set forth herein.
14
          36.    Based on the above, plaintiff United States of America
15
     alleges that the defendant currency constitutes or is derived
16
     from proceeds traceable to, or a conspiracy to commit violations
17
     of 18 U.S.C. §§ 220 (illegal remunerations for referrals), 1343
18
     (wire fraud),   1347 (health care fraud)     and 1952 (interstate
19
     travel in aid of bribery in violation of Cal. Ins. Code§ 750),
20
     each of which is a specified unlawful activity as defined in 18
21
     U.S.C. §§ 1956 (c) (7) (A), 1956 (c) (7) (F) and 1961 (1) (B).   The
22
     defendant currency is therefore subject to forfeiture pursuant
23
     to 18 U.S.C. § 981(a) (1) (C).    In addition, to the extent that
24
     the defendant currency is not the actual monies directly
25
     traceable to the illegal activity identified herein, plaintiff
26
     United States of America alleges that the defendant currency is
27
     identical property found in the same account or place as the
28

                                         14
         Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 15 of 18 Page ID #:15




 1   property involved in the specified offense, rendering the
 2   defendant currency subject to forfeiture pursuant to 18 U.S.C.
 3   §   984.
 4                              SECOND CLAIM FOR RELIEF
 5          37.   Plaintiff incorporates the allegations of paragraphs
 6   1-34 above as though fully set forth herein.
 7          38.   Based on the above, plaintiff alleges that the
 8   defendants constitute property involved in multiple transactions
 9   or attempted transactions in violation of 18 U.S.C.
10   §   1956 (a) (1) (A) (i) or (a) (1) (B) (i), or property traceable to
11   such property, with the specified unlawful activity being a
12   violation of 18 U.S.C.       §§   220, 1343, 1347 and/or 1952.    The
13   defendant currency is therefore subject to forfeiture pursuant
14   to 18 U.S.C.    §   981(a) (1) (A).   In addition, to the extent that
15   the defendant currency is not the actual monies directly
16   traceable to the illegal activity identified herein, plaintiff
17   United States of America alleges that the defendant currency is
18   identical property found in the same account or place as the
19   property involved in the specified offense, rendering the
20   defendant currency subject to forfeiture pursuant to 18 U.S.C.
21   § 984.
22                              THIRD CLAIM FOR RELIEF
23          39.   Plaintiff incorporates the allegations of paragraphs
24   1-34 above as though fully set forth herein.
25          40.   Based on the above, plaintiff alleges that the
26   defendant currency constitutes property involved in multiple
27   transactions or attempted transactions in violation of 18 U.S.C.
28   § 1957(a), or property traceable to such property, with the

                                            15
       Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 16 of 18 Page ID #:16




 1   specified unlawful activity being a violation of 18 U.S.C.
 2   §§ 220, 1343, 1347 and/or 1952.       The defendant currency is
 3   therefore subject to forfeiture pursuant to 18 U.S.C.
 4   § 981(a) (1) (A).    In addition, to the extent that the defendant
 5   currency is not the actual monies directly traceable to the
 6   illegal activity identified herein, plaintiff United States of
 7   America alleges that the defendant currency is identical
 8   property found in the same account or place as the property
 9   involved in the specified offense, rendering the defendant
10   currency subject to forfeiture pursuant to 18 U.S.C. § 984.
11           WHEREFORE, plaintiff United States of America prays:
12           (a)   that due process issue to enforce the forfeiture of
13   the defendant currency;
14           (b)   that due notice be given to all interested parties to
15   appear and show cause why forfeiture should not be decreed;
16           (c)   that this Court decree forfeiture of the defendant
17   currency to the United States of America for disposition
18   according to law; and
19   / / /
20   I I I
21   / / /
22   I I I
23   I I I
24   / / /
25   / / /
26   I I I
27   / / /
28   I I I
                                         16
       Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 17 of 18 Page ID #:17




 1        ( d)   for such other and further relief as this Court may
 2   deem just and proper, together with the costs and disbursements

 3   of this action.
 4   Dated: October    Jj,   2020      NICOLA T. HANNA
                                       United States Attorney
 5                                     BRANDON D. FOX
                                       Assistant United States Attorney
 6                                     Chief, Criminal Division
                                       STEVEN R. WELK
 7

 8

 9
                                       ief, Asl
                                       Assistant United        Attorney
                                                                Section


                                       VICTOR A. RODGERS
10                                     Assistant United States Attorney
                                       Asset Forfeiture Section
11
                                       Attorneys for Plaintiff
12                                     UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                         17
     Case 8:20-cv-01989 Document 1 Filed 10/15/20 Page 18 of 18 Page ID #:18




 1                                  VERIFICATION
 2        I, Darrell K. Twedt, hereby declare that:
 3        L    I am a Special Agent with the Federal Bureau of
 4   Investigation.
 5        2.   I have read the above Complaint for Forfeiture and
 6   know the contents thereof.
 7        3.   The information contained in the Complaint is either
 8   known to me personally, was furnished to me by official.
 9   government sources, or was obtained pursuant to subpoena.                              I am
10   informed and believe that the allegations set out in the
11   Complaint are true.
12        I declare under penalty of perjury under the laws of the
13   United States that the foregoing is true and correct.
14        Executed on   Oc-foloe.r ,..,. ,   2020 at _0--'-('_Q....;...t1~...,_.e.=--·_,.
15   California.
16
17                                                                  ()< <&---:
                                                                  ~barrell K. Twedt
18
19
20
21
22
23
24

25
26

27
28

                                             18
